


109 HRES 898 IH: Congratulating the Oregon State University

U.S. House of Representatives
2006-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 898
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2006
			Ms. Hooley (for
			 herself, Mr. DeFazio,
			 Mr. Walden of Oregon,
			 Mr. Blumenauer, and
			 Mr. Wu) submitted the following
			 resolution; which was referred to the Committee on Education and the
			 Workforce
		
		RESOLUTION
		Congratulating the Oregon State University
		  Beavers baseball team for winning the 2006 National Collegiate Athletic
		  Association Division I College World Series.
	
	
		Whereas on June 26, 2006, before 18,565 fans at Rosenblatt
			 Stadium in Omaha, Nebraska, the Oregon State University Beavers baseball team
			 capped a remarkable season, winning the 2006 National Collegiate Athletic
			 Association Division I College World Series Championship by defeating the
			 University of North Carolina Tar Heels, 2 games to 1, in a dramatic
			 best-of-three championship series;
		Whereas the 2006 College World Series Championship
			 represents the first National Championship for the Beavers baseball
			 team;
		Whereas the Beavers won 50 games while losing only 16 in
			 2006;
		Whereas the Beavers shut out the top-ranked baseball team
			 of Rice University in consecutive games to advance to the College World Series
			 Championship;
		Whereas the Beavers were the only team to return to the
			 College World Series in 2006 from the previous year;
		Whereas Oregon State University’s appearance in the 2006
			 College World Series marked only the third time in the history of the
			 Beavers;
		Whereas the Beavers played 8 games in 10 days to win the
			 College World Series Championship;
		Whereas the Beavers became the first team to win 6
			 elimination games at the College World Series;
		Whereas the Beavers became the first team since 1990 to
			 win its first College World Series game and a National Championship in the same
			 year;
		Whereas Oregon State University became the first school
			 from the Pacific Northwest to win the College World Series Championship;
		Whereas Oregon State University became the first
			 Northern-based school to win the College World Series Championship since Ohio
			 State University in 1966;
		Whereas the Beavers won their second consecutive
			 Pacific-10 Conference championship in 2006;
		Whereas Beavers Head Coach Pat Casey was named the 2006
			 Pacific-10 Conference Coach of the Year for the second consecutive year and the
			 third time in his career;
		Whereas Beavers outfielder Cole Gillespie was named the
			 2006 Pacific-10 Conference Player of the Year;
		Whereas Beavers second baseman Chris Kunda was named the
			 2006 Pacific-10 Conference Defensive Player of the Year;
		Whereas Jonah Nickerson, who started 3 games in 8 days for
			 the Beavers and threw 323 pitches during that span, and did not allow an earned
			 run in his last 162/3 innings, including his
			 62/3 innings in the Championship game, was selected the
			 Most Outstanding Player of the College World Series;
		Whereas Kevin Gunderson, who had 3 saves and a win in the
			 College World Series, with his final save against North Carolina in the
			 deciding game, leads the Nation in saves with a total of 20;
		Whereas the Beavers had 5 players named to the Men’s
			 College World Series All-Tournament Team, including first baseman Bill Rowe,
			 third baseman Shea McFeely, outfielder Cole Gillespie, pitcher Jonah Nickerson,
			 and pitcher Kevin Gunderson;
		Whereas Beavers team members Cole Gillespie and Jonah
			 Nickerson were honored as All-Americans for the 2006 season by Baseball
			 America;
		Whereas the Beavers have displayed great heart,
			 outstanding dedication, resilience, character, and sportsmanship throughout the
			 season in achieving the highest honor in collegiate baseball;
		Whereas the students, alumni, and faculty of Oregon State
			 University and other fans of Oregon State University have shown tremendous
			 commitment to and support for the Beavers baseball program; and
		Whereas the Beavers have brought pride to Oregon State
			 University, the Corvallis community, the State of Oregon, and Beaver Nation:
			 Now, therefore, be it
		
	
		That the House of Representatives
			 congratulates the Oregon State University Beavers baseball team for winning the
			 2006 National Collegiate Athletic Association Division I College World Series
			 Championship.
		
